Case: 19-10459      Document: 00515239390         Page: 1        Date Filed: 12/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 19-10459                           December 17, 2019
                                 Conference Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

AURELIO GURRUSQUIETA-ANSELMO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CR-402-1


Before HAYNES, DUNCAN, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The    Federal     Public    Defender     appointed       to     represent         Aurelio
Gurrusquieta-Anselmo has moved for leave to withdraw and has filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Gurrusquieta-Anselmo has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10459   Document: 00515239390    Page: 2   Date Filed: 12/17/2019


                               No. 19-10459

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2